DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 5/5/2021 has been accepted and entered. Accordingly, claims 30, 43-44, 46, 54, 57-59, 63-64, and 66 have been amended.
Claims 28-66 are pending in this application.
In view of the amendment filed 5/5/2021, the previous rejections of claims 43-44, 56, 59-60, and 64-66 under 35 U.S.C. 112, second paragraph, are withdrawn.
Response to Arguments
Applicant’s arguments, see p. 8, filed 5/5/2021, with respect to the Drawings have been fully considered and are persuasive.  The objection to the Drawings has been withdrawn. 
Applicant’s arguments, see pp. 9-12, filed 5/5/2021, with respect to the rejection of claim 28-35 under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. (EP 2599621) have been fully considered and are persuasive.  The rejection of claims 28-35 under 35 U.S.C. 102(a)(1) as being anticipated by Ito has been withdrawn. 
Applicant's arguments, see pp. 9-12, filed 5/5/2021, with respect to the rejection of claims 50-51 and 54 under 35 U.S.C. 102(a)(1) as being anticipated by Ito have been fully claim 50, the Applicant argues that claim 50 should be considered novel for the same reasons as described in their argument regarding claim 28. The Applicant argues that Ito does not disclose the nanoparticles having at least one dimension larger than twice an exciton Bohr radius for said nanoparticles and at least one dimension less than 100 nm. Paragraph [0307] of Ito teaches a preferable diameter of nanowires being between 30-200 nm, which includes the range of dimensions being less than 100 nm. However, since the remaining claim language of claims 28 and 50 differ so greatly, it is unclear how most of the arguments regarding claim 28 are relevant to claim 50. 
Claim 28
Claim 50
A device comprising: a network comprising a first material for transporting positive electrical charges and a second material for transporting negative electrical charges, the first and second materials being dispersed within the network to form a plurality of electrical junctions; and a plurality of nanoparticles dispersed within the network, wherein said nanoparticles each have at least one dimension larger than twice an exciton Bohr radius for said nanoparticles and at least one dimension less than 100nm and wherein, in use, said nanoparticles convert incoming radiation into free positive and negative electrical charges for transportation by said first and second materials respectively.
A method comprising: dissolving semiconductors in one or more organic solvents to form a first material suitable for transporting positive electrical charges and a second material suitable for transporting negative electrical charges; and adding a plurality of nanoparticles to said dissolved semiconductors to form a matrix, wherein said nanoparticles each have at least one dimension larger than twice an exciton Bohr radius for said nanoparticles and at least one dimension less than 100nm.

claims 28 and 50, the Applicant argues that Weinberg discloses nanoparticles sizes in the range of 0.1 to 1000 micrometers in paragraph [0075] and does not teach the claimed range of less than 100 nm. However, in paragraph [0075], Weinberg also teaches “In one contemplated embodiment, the nanoparticles are of similar sizes and shapes to each other within the direct-detection device, and their size is in the range from 1 nanometer to 100 nanometers.” This teaches the claim language of the claimed nanoparticles having at least one dimension less than 100 nm. 	The Applicant further argues that Weinberg teaches the use of high Z materials for the nanoparticles and that it is to improve exciton generation for an indirect conversion technique. Additionally, the Applicant discusses the difference between a direct conversion detector, and how that differs from the detector of Weinberg which forms excitons. The Examiner agrees that this is a distinguishing difference between the instant application and the prior art. However, there must be language within the claims themselves to better clarify the distinction. Regarding claim 28, it is recommended to amend the claim language to specify that the nanoparticles directly convert incoming radiation into free positive and negative electrical charges. 	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 50-52 and 54 rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. (EP 2599621, hereinafter Ito; pub. Jun. 5, 2013).
Regarding claim 50, Ito teaches a method comprising: dissolving semiconductors in one or more organic solvents to form a first material (17) suitable for transporting positive electrical charges and a second material (18) suitable for transporting negative electrical charges [Fig. 3; 0310-0319]; and adding a plurality of nanoparticles to said dissolved semiconductors to form a matrix [0301], wherein said nanoparticles each have at least one dimension between 30-200nm [0307]. Although Ito does not explicitly teach the nanoparticles are larger than twice an exciton Bohr radius for said nanoparticles and at least one dimension less than 100nm, the claimed range overlaps with the range disclosed by Ito. In a case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding claim 51, Ito as adapted above teaches the method as claimed in claim 50, further comprising applying the matrix to a substrate (11).
Regarding claim 52
Regarding claim 54, Ito as adapted above teaches the method as claimed in claim 50, wherein, in use, said nanoparticles convert incoming radiation into free positive and negative electrical charges for transportation by said first and second materials respectively [0310].
Claims 28-32, 34, 36-40, 43-49, and 55-66 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg (US 2009/0179055, hereinafter Weinberg; filed May 19, 2008).
Regarding claim 28, Weinberg teaches a device (Figs. 9-10) comprising: a network comprising a first material for transporting positive electrical charges and a second material for transporting negative electrical charges, the first and second materials being dispersed within the network to form a plurality of electrical junctions ((Fig. 9: 58); [0090-0092]); and a plurality of nanoparticles (56) dispersed within the network, wherein said nanoparticles has a size in the range from 1-100 nm [ 0075; 0082-0083; 0021], and wherein, in use, said nanoparticles convert incoming radiation into free positive and negative electrical charges for transportation by said first and second materials respectively [0045-0056]. Although Weinberg does not explicitly teach that the nanoparticle has at least one dimension larger than twice an exciton Bohr radius, the claimed range overlaps with the range of 1-100 nm disclosed by Weinberg. In a case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding claim 29
Regarding claim 30, Weinberg as adapted above teaches the device as claimed in claim 28, wherein said nanoparticles convert said radiation into positive and negative electrical charges in radiation-nanoparticle interaction events [0057].
Regarding claim 31, Weinberg as adapted above teaches the device as claimed in claim 28, wherein said nanoparticles have at least one dimension between 20 nm and 100 nm [0075-0082]. Although Weinberg does not explicitly teach that the nanoparticle has at least one dimension between 20-100 nm, the claimed range overlaps with the range of 1-100 nm disclosed by Weinberg. In a case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Regarding claim 32, Weinberg as adapted above teaches the device as claimed in claim 28, wherein said nanoparticles have an atomic number of at least 45 [0080].
Regarding claim 34, Weinberg as adapted above teaches the device as claimed in claim 28, wherein the first and second materials are organic semiconductors [0090].
Regarding claim 36, Weinberg as adapted above teaches the device as claimed in claim 28, wherein said radiation comprises gamma rays [0057].
Regarding claim 37, Weinberg as adapted above teaches the device as claimed in claim 28, wherein the dimensions and/or material are selected depending on a form of radiation intended to be detected by the device [0055-0057]. Additionally, it would have been obvious to a person of ordinary skill in the art at the time of the invention to select dimensions and/or material depending on a form of radiation intended to be detected by the device, since it has In re Leshin, 125 USPQ 416.
Regarding claim 38, Weinberg as adapted above teaches a radiation detector (Fig. 9) comprising: a first electrode (28); a second electrode (30); and the device as claimed in claim 28 sandwiched between the first and second electrodes (12, 56, 58).
Regarding claim 39, Weinberg as adapted above teaches the radiation detector as claimed in claim 38, further comprising a current measuring device [0102].
Regarding claim 40, Weinberg as adapted above teaches the radiation detector as claimed in claim 38, further comprising a voltage source [0102].
Regarding claim 43, Weinberg as adapted above teaches a system comprising a plurality of radiation detectors as claimed in claim 38 [0028]. 
Regarding claim 44, Weinberg as adapted above teaches the system as claimed in claim 43, wherein at least some of the plurality of radiation detectors are configured to: detect multiple different types of radiation; detect one type of radiation; and/or identify different energies of a particular radiation [0077].
Regarding claim 45, Weinberg as adapted above teaches the radiation detector as claimed in claim 38, wherein the radiation detector is integrated either on a rigid backing or a flexible backing [0083].
Regarding claim 46, Weinberg as adapted above teaches a method comprising: converting incoming radiation into free positive and negative electrical charges for 
Regarding claim 47, Weinberg as adapted above teaches the method as claim in claim 46, further comprising converting the incoming radiation into positive and negative electrical charges in radiation-nanoparticle interaction events [0057].
Regarding claim 48, Weinberg as adapted above teaches the method as claimed in claim 46, wherein current is generated in response to the application of a voltage across the device [0102].
Regarding claim 49, Weinberg as adapted above teaches the method as claimed in claim 46, further comprising converting the recorded characteristic into an estimate of a level of radiation [0108].
Regarding claim 55, Weinberg as adapted above teaches the device as claimed in claim 29, wherein said nanoparticles convert said radiation into positive and negative electrical charges in radiation-nanoparticle interaction events [0057].
Regarding claim 56, Weinberg as adapted above teaches the system as claimed in claim 44, wherein the or each radiation detector is integrated either on a rigid backing or a flexible backing [0083].
Regarding claim 57
Regarding claim 58, Weinberg as adapted above teaches the method as claimed in claim 57 comprising integrating the each radiation detector on a rigid backing or a flexible backing [0083].
Regarding claim 59, Weinberg as adapted above teaches the method of claim 57, further comprising: using a plurality of the radiation detectors, wherein at least one of the plurality of radiation detectors are configured to: detect multiple different types of radiation; detect one type of radiation; and/or identify different energies of a particular radiation [0077]. 
Regarding claim 60, Weinberg as adapted above teaches the method as claimed in claim 59 comprising integrating the or each radiation detector either on a rigid backing or a flexible backing [0083].
Regarding claim 61, Weinberg as adapted above teaches the device as claimed in claim 28, wherein said radiation comprises gamma rays for radiation nanoparticle interaction events, and the dimensions and/or material of the nanoparticles are selected depending on a form of radiation intended to be detected by the device [0055-0057]. Additionally, it would have been obvious to a person of ordinary skill in the art at the time of the invention to select dimensions and/or material depending on a form of radiation intended to be detected by the device, since it has been held to be within the general skill of a working in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 62
Regarding claim 63, Weinberg as adapted above teaches a system comprising a plurality of radiation detectors as claimed in claim 62 [0028], at least some of the plurality of radiation detectors are configured to: detect multiple different types of radiation; detect one type of radiation; and/or identify different energies of a particular radiation [0077], wherein the or each radiation detector is integrated either on a rigid backing or a flexible backing [0083].
Regarding claim 64, Weinberg as adapted above teaches the method of claim 57, further comprising: using a plurality of the radiation detectors, wherein said radiation comprises one or more alpha particles, beta particles, neutrons, x-rays, and gamma rays for radiation-nanoparticle interaction events [0057], the dimensions and/or material of the nanoparticles are selected depending on a form of radiation intended to by detected by the device [0055-0057]. Additionally, it would have been obvious to a person of ordinary skill in the art at the time of the invention to select dimensions and/or material depending on a form of radiation intended to be detected by the device, since it has been held to be within the general skill of a working in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 65, Weinberg as adapted above teaches the method as claimed in claim 64 comprising integrating the or each radiation detector either on a rigid backing or a flexible backing [0083].
Regarding claim 66.
Claims 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Weinberg in view of Ito.
Regarding claim 33, Weinberg as adapted above teaches the device as claimed in claim 28. However, Weinberg does not explicitly teach said nanoparticles are formed from one or more metal oxides. Ito teaches forming nanoparticles from one or more metal oxides [0297]. 
It would have been obvious to a person of ordinary skill in the art at the time of the invention to form the nanoparticles from one or more metal oxides since it has been held to be within the general skill of a working in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Regarding claim 35, Weinberg as adapted above teaches the device as claimed in claim 28. However, Weinberg does not explicitly teach said network is a bulk heterojunction. However, Weinberg does teach that heterojunctions demonstrate an improved charge transport [0020; 0091]. Ito teaches a device wherein said network is a bulk heterojunction [0264-0267]. It would have been obvious to a person to a person of ordinary skill in the art at the time of the invention to combine the device comprising a network, as taught by Weinberg as adapted above, wherein said network is a bulk heterojunction, as taught by Ito, for the benefit of improved charge transport.
Claim 53 is rejected under 35 U.S.C. 103 as being unpatentable over Ito in view of Weinberg.
Regarding claim 53, Ito as adapted above teaches the method as claimed in claim 50. However, Ito does not teach the method further comprises forming the matrix into one or more .
Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Weinberg in view of Acquista et al. (US 2014/0275928, hereinafter Acquista; filed Mar. 17, 2014).
Regarding claim 41
Claim 42 is rejected under 35 U.S.C. 103 as being unpatentable over Weinberg in view of Shoji et al. (US 6,969,861, hereinafter Shoji; filed Sep. 27, 2002). 
Regarding claim 42, Weinberg as adapted above teaches the radiation detector as claimed in claim 38. However, Weinberg does not teach the detector further comprises a display for indicating radiation levels. Shoji teaches a radiation detector comprising a display for indicating radiation levels (col. 2, lines 51-64). It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the radiation detector, as taught by Weinberg, with a detector comprising a display for indicating radiation levels, as taught by Shoji, for the benefit of having a way of viewing the received data.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABRA FEIN whose telephone number is (571)272-0552.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/A.S.F/Examiner, Art Unit 2884